Exhibit 10.1
 
On behalf of one party, Mr. IRVIN PAVEL TOCHEZ MARAVILLA, of legal age, a
licensed public accountant, residing in Antiguo Cuscatlan in the department of
La Libertad, bearer of Unique Identity Document number zero, two, two, four,
zero, five three, six-five, acting on behalf of and representing in his capacity
as president and legal representative of the coporation that operates under the
name “INVERSIONES ENERGETICAS, SOCIEDAD ANONIMA DE CAPITAL VARIABLE” which can
be abbreviated “INE, S.A. DE C.V.” whose business address is in this city, with
tax identification number: Zero, six, one, four-three-zero, one-zero, four-one,
zero, one-eight, which shall be referred to herein as “INE,” has been duly
authorized to enter into this Agreement;


And for the other party, Mr. TOM PAINE KIEFFER, of legal age, executive, a U.S.
citizen, residing in Brownstown, Indiana, United States of America, berarer of
passport number four eight one six three eight eight seven three, issued on the
eighth day of February two thousand eleven, and valid until February seventh two
thousand twenty one, acting in his capacity as special representative of the
company organized and existing under the laws of the State of Nevada, United
States of America, operating under the name “ALTAIRNANO, INC,” which herein
shall be refereed to as “CONTRACTOR.”


And in the capacity in which those before me act, having declared their legal
capacity to do so, have agreed to issue this document in accordance with the
following clauses:


ARTICLE 1. BACKGROUND:


On February 9, 2011, INE and the Contractor (“The Parties”) signed a Contract
whose object is supply, installation and setting up commercial operations of an
Energy Storage System, which allows for quick adjustment of frequency response,
at the site of Power Plant Talnique, located at “Calle Antigua a Jayaque y Calle
a Canton Los Sitios, Canton el Transito, Municipio de Talnique,” in the
Department of La Libertad, at a cost of SEVENTEEN MILLION NINE HUNDRED
SIXTY-SEVEN THOUSAND NINE HUNDRED EIGHTY FIVE United States Dollars
(US$17,967.985.00).


Article 47 “TERM OF CONTRACT” establishes that “This agreement, however, signed
on this date, shall take effect until such time as the responsible authority
approves the proposed energy storage system for participation in the market, in
the existing business conditions at the time of signing the contract. As a
result of the foregoing, the rights and obligations, warranties and payments, as
well as the issuance of the order of initiation of this contract, shall be
provided, effective upon communication to INE of said approval by the
responsible authority.”


Moreover, in the second and third paragraphs of Article 33 said contract
provides: “Likewise, should the competent authority fail to grant approval under
Article 47, within 120 days from signature of this contract, it will be
terminated without any liability to either of the parties.”


“Nevertheless, in accordance with the nature of this contract, the parties
expressly aggree, on the date established in the previous paragraph, in case
approval is not granted, by mutual agreement they may extend the deadline up to
120 days.”


 
 

--------------------------------------------------------------------------------

 
In an authenticated private document issued at the city of San Salvador at
fifteen hours and forty five minutes on June seventh two thousand eleven, the
contracting parties declared their willinginess to extend, as was effectively
done, the deadline in Contract Article 33, third paragraph, and did extend the
aforementioned deadline for a single period of up to ninety days. Additionally,
they noted that based on Contract Article 47 it is clearly established that it
is subject to a condition to be valid as are the rights and obligations demanded
of each party, and in light of the fact that its validity is contingent upon the
will of a third party –the responsible authority– both Parties agreed to extend
said deadline and established in Article 2 of said document that: “On the
deadline extended by this means, if the responsible authority has not granted
approval referred to in Article 47 of the Contract, it will be considered
terminated with no responsibility on either of the parties, owing to the passage
of time, and without issuance of any document to declare it so.”
 
In light of the fact that, to date, approval from the responsible authority has
not been forthcoming, the Parties, in view of considerations and requests made
to third parties by each, have seen fit to continue pursual of such approval.
The Parties likewise declare SIGET to be the responsible authority to issue said
approval referred to in Contract Article 47; however, in the process, UTE issues
its technical opinion and its participation in the process of the National
Council on Energy would be convenient, as appropriate.
 
 
ARTICLE 2. MODIFICATION:


Mr. TOCHEZ MARAVILLA states that at the September ninth two thousand eleven
meeting of the Board of Directors, in minutes item number 262, the signing of
this document was approved by the INE Board of Directors. Wherefore, by means of
this instrument, changes to Article 33 of the contract have been approved
effective September ninth two thousand eleven, Article 33 henceforth reads as
follows:


“ARTICLE 33: SETTLEMENT AGREEMENT:


Following expiry of the additional warranty period, as provided in Article 31 of
this contract, and should there be no pending claims, INE, shall liquidate the
contract within a period not exceeding 30 days.


Likewise, if the competent authority fails to grant approval under Article 47
within 120 days from September 9, 2011, the same shall be terminated without
liability to either of the parties.


Wherefore, after a period of 120 days during which the responsible authority has
not granted authorization referred to in Contract Article 47, it shall be
terminated without liability to either of the parties, owing to the passage of
time and without issuance of any document to declare it so.


In the event of termination, INE will be entitled to initiate a tender and the
Contractor agrees to the legitimacy of that process.


 
 

--------------------------------------------------------------------------------

 
ARTICLE 3: RATIFICATION:


The parties before me maintain that, with the exception of Article 33:
SETTLEMENT AGREEMENT that is amended in this instrument, the other terms,
conditions, obligations, concepts and provisions of the Contract shall remain in
force and unchanged, given that this modification in no way constitutes a
novation and is effective September ninth, two thousand eleven.


In witness whereof, we sign this document in two (2) originals of equal force
and content, one for each party, in the city of San Salvador, on September
twelfth, two thousand eleven.





/s/ Irving Pabel Tochez Maravilla     /s/ Thomas Paine Kieffer            
INE S.A DE C.V.
   
ALTAIRNANO, INC.
  IRVING PABEL TÓCHEZ MARAVILLA     THOMAS PAINE KIEFFER  
LEGAL REPRESENTATIVE
   
Special Representative
 

                                                     